Title: To Thomas Jefferson from William Branch Giles, 6 April 1807
From: Giles, William Branch
To: Jefferson, Thomas


                                                
                            Dear Sir
                     
                            Wigwam April 6th 1807
                        

                        The late enquiry into the charges vs Colo Burr, has excited a very great degree of sensibility in this part of the Country, and probably will have the same effect, in all parts of the United States.—The real friends of the administration are universally, anxious for a full and fair judicial investigation in to his conduct and rely with great confidence upon the Executive for taking all measures necessary for effecting that object.—The new as well as the old opposers of the administration, are anxious to smother the investigation, and have already suggested doubts respecting the measures heretofore pursued in relation to Burr; and intimate that the Executive was not possessed of evidence to justify those measures, or if they are, that they have been extremely delinquent in not producing it at the examination.—It is even said, That Gen. Wilkinson will not be ordered to attend the trial &c &c.—I hope and trust that this is not the fact; Because I am confident that such an omission would implicate the character of the administration more, than they can be apprised of—Indeed I do not see under such circumstances; upon what ground the administration could be justifyed by its real friends.—The necessity of Wilkinson’s presence with the army would not be received as an apology by any party in this part of the country.—Besides I think Wilkinson’s own character will be seriously affected by his absence; and of course it would be unjust to him.—probably too, measures contemplated in relation to his late military proceedings, would receive a considerable impression from that circumstance.—
                  These considerations, I am confident can not receive too much of your attention.—I am confident too, that they will be dearly appreciated by  you.—In making this communication, I am influenced soley by my unabated attachment to the principles of your administration; and from the encreasing necessity; I think I see at the present moment, it being more than usually persevering and vigilant in their support.—Be Pleased, Sir, to accept assurances of my highest consideration and affectionate personal attachment.—
                        
                            Wm. B. Giles
                     
                        
                    